

    
wallogoa03.jpg [wallogoa03.jpg]
    


Robert Sarver
Chairman & Chief Executive Officer
rsarver@westernalliancebank.com




May 1, 2017


Kenneth A. Vecchione
5312 North Wilkinson Road
Paradise Valley, Arizona 85253


Subject:    Terms of Employment


Dear Ken:


This letter sets forth our agreement regarding the terms of your employment to
fill the position of President of Western Alliance Bank (“WAB”) and Western
Alliance Bancorporation (“WAL”) (collectively WAB and WAL are the “Company”),
and subsequently to fill the position of CEO.


Position/Duties:
You will become an employee of the Company on July 10, 2017 (“Employment Date”),
and will serve initially as President of the Company, reporting to Robert
Sarver, the Company’s Chairman & CEO, and transition into the role of CEO. You
will continue to serve as a director of both WAL and WAB1. Upon appointment as
CEO, you will report to the WAL Board of Directors, and Mr. Sarver will assume
the role of Executive Chairman.



Base Salary:
Beginning on your Employment Date, your annualized base salary will be
$1,000,000, paid on the Company’s regular payroll schedule and subject to all
applicable withholding. Beginning in 2018, your annual base salary will increase
as follows:

January 1, 2018: $1,100,000
January 1, 2019: $1,150,000
January 1, 2020: $1,200,000


Annual Bonus:
You will be eligible to participate in the WAL Annual Bonus Plan and will be
eligible for an annual cash award based on the Company’s annual performance
relative to pre-established targets that are subject to the WAL Compensation
Committee’s review and approval. Your target bonus will be 100% of your annual
base salary, and will not be prorated for 2017. Your target bonus will continue
to be 100% of your annual base salary after the transition to CEO.



1 
The Company does not pay directors who are also employees of the Company
additional compensation for their service as directors.





One East Washington Street, Suite 1400 Phoenix, AZ 85004
Phone: 602.952.5445 Fax: 602.468.8919

--------------------------------------------------------------------------------

Kenneth A. Vecchione
May 1, 2017
Page 2 of 4




Long Term Incentive:
On your Employment Date, or as soon as practicable thereafter, you will receive
a one-time award of 100,000 shares of performance-based restricted stock,
vesting 25% on each of the 1st, 2nd, 3rd & 4th anniversaries of the grant date,
subject to WAL achieving EPS for fiscal year 2017 of no less than $2.03.
Beginning in 2018, you will receive annual grants of performance-based stock
units and performance-based restricted stock equal to the following total dollar
amount at the time of the awards, with the allocation between stock units and
restricted stock to be determined by the Compensation Committee:

2018: $2,200,000
2019: $2,300,000
2020: $2,400,000    
    
The legal terms of your award agreements will be at least as favorable as
similarly situated executives at WAL.


Auto Allowance:
You will be eligible for a monthly auto allowance beginning July 10, 2017 equal
to $1,000/month.



Change in Control:
You will be eligible to participate in the Western Alliance Bancorporation
Change in Control Severance Plan (the “CIC Plan”). The CIC Plan provides for the
payment of severance benefits upon a double trigger event. You hereby
acknowledge receipt of and your agreement to the terms of the CIC Plan.
Notwithstanding anything to the contrary in the CIC Plan, if the Company enters
into a definitive agreement for a Change of Control within twelve months of the
date of this letter, and you elect to terminate your employment within 90 days
following the occurrence of such Change in Control, you will be entitled to the
Severance Benefits provided in Article 3 of the CIC Plan, whether or not your
termination of employment was for “Good Reason.” The terms “Change in Control,”
“Good Reason,” and “Severance Benefits” shall have the meanings provided in the
CIC Plan.



Severance:
If, prior to July 9, 2019, (i) you are terminated by the Company, without Cause
and not in connection with a Change in Control, or (ii) you terminate your
employment with the Company for Good Reason, you shall be entitled to receive
the following severance upon your execution of a release and your agreement not
to compete with the Company for a period of 24 months. Under those
circumstances, the Company will (i) immediately accelerate the vesting of the
unvested portion of the 100,000 restricted shares granted on your Employment
Date, (ii) pay you, in 24 equal monthly installments, an amount equal to two
times the sum of your annual base salary and target bonus, subject to all
applicable withholding, provided that, the total value of severance received
under these circumstances shall not exceed a maximum of $6,000,000, determined
as of your last day of employment.



Such monthly payments shall begin within 60 days of your last day of employment,
subject to a six month delay if required by Code Section 409A. Each payment is
intended to be treated as one of a series of separate payments for purposes of
Code Section 409A.


“Cause” and “Good Reason” shall have the meaning provided in the Annex to this
letter, and your agreement not to compete shall be comparable in all material
respects to Sections 4.1 and 4.2 of the CIC Plan, except that the geographic
scope shall be any State in which the Company has an office (including an LPO or
other non-branch facility) as of the date of termination and the length of time
of the protective covenants shall be 24 months from your last day of employment.


It is the intention of the parties that the CIC Plan, and not this letter
agreement, will control in the event of a termination in connection with a
Change in Control. For purposes of this agreement, the definition of “Change in
Control” is the definition provided in the CIC Plan and as described in Code
Section 409A.


Full Settlement;
No Mitigation:
The Company’s obligation to pay the Severance described above shall not be
affected by any set-off, counterclaim, recoupment, defense or other claim, right
or action that the Company or an affiliate may have against you or others. In no
event shall you be obligated to seek other employment or take





--------------------------------------------------------------------------------

Kenneth A. Vecchione
May 1, 2017
Page 3 of 4




any other action by way of mitigation of the amounts payable to you under any of
these terms, and such amounts shall not be reduced whether or not you obtain
other employment.


Benefits:
Subject to proper documentation and applicable Company policies, you will be
reimbursed for ordinary and necessary business expenses. You will be eligible
for the same benefits as similarly situated executives, and you will be able to
participate in any group benefits plan established by the Company for which you
are or may be eligible, including medical plans, disability insurance plans,
life insurance plans, 401(k), restoration plans, profit sharing or other similar
plans. These benefits are governed by the terms and conditions contained in the
applicable plans or policies, and they are subject to change or discontinuation
at any time. You will be covered as an executive officer under the Company’s D&O
insurance policy during the course of your employment, and for no less than 6
years following your last day of employment.



No Restrictions:
You represent and warrant that you are not subject to any non-competition,
non-solicitation or similar obligations to any former employer that could impair
your ability to perform your duties and responsibilities in connection with the
Company. In addition, you agree that you will not use or disclose any
confidential or proprietary information of any former employer in performing
these duties and responsibilities. You also agree to execute such documentation
and to comply with such procedures as the Company may require or establish from
time to time to confirm the above representations and warranties and ensure your
compliance with these obligations.



Confidentiality:
You agree to hold in the strictest confidence all confidential business
information of the Company, including, without limitation, information relating
to customers, employees, costs, marketing, trading, investment, sales
activities, promotion, credit and financial data, financing methods, or plans of
the Company and will not disclose or communicate (directly or indirectly) any
such information to any other person, firm or corporation in any manner
whatsoever without the Company’s prior written consent. Such obligations shall
terminate with respect to any particular portion of confidential information to
the extent you can document that: (i) it was in the public domain at the time
you received it; (ii) it entered the public domain through no action of yours or
another party known by you to be bound to maintain its confidentiality; (iii) it
was rightfully received by you from a third party without a similar restriction;
(iv) it was in your possession prior to the time you received it from the
Company and was not acquired directly or indirectly from the Company; (v) it was
approved for release by the Board of Directors of the Company; or (vi) it was
developed by you independently and without the benefit of information from the
Company.



If any court or governmental agency or authority requests or requires you to
disclose any of the confidential information, you shall notify Company of such
request or requirement. Company may, at its expense, either seek appropriate
protective relief from all or part of such request or requirement or waive your
obligations with respect to all or part of such request or requirement. You
shall reasonably cooperate with Company in attempting to obtain any protective
relief Company chooses to seek. You may disclose that portion of the
confidential information which your counsel advises you are legally compelled to
disclose to such court, agency, or authority, or else stand liable for contempt
or suffer other significant censure or penalty, at the same time providing
Company with a copy of the confidential information so disclosed.


Governing Law:
The terms of your employment shall be governed by the laws of the State of
Arizona for so long as you are an employee of the Company, and thereafter, by
the laws of the State in which WAL’s successor in interest has its main office.



Attorneys’ Fees:
In any contested action or proceeding arising out of the terms of this letter,
the successful party shall be entitled to receive reasonable attorneys’ fees
from the other party.



Employment Policies:
You agree to observe and comply with all applicable Company policies and
guidelines, including, without limitation, WAL’s Employee Guide, Code of
Business Conduct and Ethics, Corporate Governance Guidelines, and Related Party
Transactions Policy. Specifically, you will terminate any current or
contemplated directorships with other depository institutions.





--------------------------------------------------------------------------------

Kenneth A. Vecchione
May 1, 2017
Page 4 of 4






Screening:
Your employment and these terms are subject to your successful completion of
WAL’s drug testing, fingerprinting and other pre-employment background check
requirements.



Code Section 409A:
This agreement and any Severance paid pursuant to it is intended to be exempt
from or otherwise comply with Code Section 409A, including the exceptions for
short term deferrals, separation pay arrangements, reimbursements, payments upon
a change in control event, and in-kind distributions, and shall be administered,
construed and interpreted in accordance with such intent. Any Severance that
fails to qualify for the exemptions under Code Section 409A shall be paid or
provided in accordance with the requirements of Code Section 409A. The Company
may amend these terms to the minimum extent necessary to satisfy the applicable
provisions of Code Section 409A. The Company cannot guarantee that the Severance
provided under this agreement or the CIC Plan will satisfy all applicable
provisions of Code Section 409A.



If you agree to these terms, please sign where indicated below.


Sincerely,






/s/ Robert Sarver




AGREED:






/s/ Kenneth A. Vecchione


Dated:     5/1/2017






--------------------------------------------------------------------------------





ANNEX


“Cause” means Kenneth A. Vecchione’s (the “Executive’s”) (a) willful and
continued failure to perform his material duties with the Company, or the
commission of any activities constituting a violation or breach under any
Federal, state or local law or regulation applicable to the activities of the
Company, (b) fraud, breach of fiduciary duty, material dishonesty or
misappropriation relating to the Company, (c) any action that causes material
damage to the property or business of the Company, (d) repeated absences from
work such that the Executive is unable to perform his employment or other duties
in all material respects, other than pursuant to an approved leave of absence
pursuant to the Company’s leave of absence policies, (e) admission or conviction
of, or plea of nolo contendere to, any felony, or any other crime that, in the
reasonable judgment of the Board, materially adversely affects the Company’s
reputation or the Executive’s ability to carry out the obligations of his
employment, (f) loss of any license or registration that is necessary for the
Executive to perform his duties for the Company, (g) failure to cooperate in
good faith with the Company in any internal investigation or administrative,
regulatory or judicial proceeding, or (h) act or omission in violation or
disregard of the Company’s policies, including but not limited to the Company’s
harassment and discrimination policies and standards of conduct then in effect,
in such a manner as to cause material loss, damage or injury to the property,
reputation or employees of the Company.
The Company may terminate the Executive’s employment at any time for Cause as of
a date at least thirty (30) days after the date the Company delivers written
notice of such termination to the Executive, unless the condition constituting
Cause is fully corrected within thirty (30) days after the Company gives the
Executive written notice thereof. The written notice to the Executive must set
forth in reasonable detail the specific conduct of the Executive that
constitutes Cause. In the Board’s discretion, the Executive may be placed on
unpaid administrative leave during the thirty (30) day cure period.
In addition, the Executive’s employment will be deemed to have terminated for
Cause if, within six (6) months after the Executive’s employment has terminated,
facts and circumstances are discovered that would have justified a termination
for Cause. No act or failure to act on the Executive’s part shall be considered
“willful” unless it is done, or omitted to be done, by the Executive in bad
faith or without reasonable belief that the action or omission was in the best
interests of the Company. Any act, or failure to act, based upon authority given
pursuant to a resolution duly adopted by the Board or based upon the advice of
counsel for the Company shall be conclusively presumed to be done, or omitted to
be done, in good faith and in the best interests of the Company.
“Good Reason” shall be deemed to exist if, and only if, without the Executive’s
express written consent, the Company:
(a)    materially diminishes the Executive’s authorities, duties or
responsibilities, or materially diminishes the authority, duties, or
responsibilities of the supervisor to whom the Executive is required to report,
including a requirement that the Executive report to a corporate officer or
employee instead of reporting directly to (i) the Chief Executive Officer if the
Executive is President, or (ii) the Board if the Executive is Chief Executive
Officer;
(b)    relocates the Executive’s principal place of employment to a location
that is more than thirty (30) miles from the Executive’s principal place of
employment;
(c)    takes any other action or inaction that constitutes a material breach of
any agreement under which the Executive provides services to the Company.
The Executive may terminate the Executive’s employment at any time for Good
Reason as of a date at least thirty (30) days after the date the Executive
delivers written notice of such termination to the Board of Directors, unless
the condition constituting Good Reason is fully corrected within thirty (30)
days after the Executive gives the Board of Directors written notice thereof.
The Executive must deliver to the Board of Directors written notice of such
termination, if any, within sixty (60) days of the event constituting Good
Reason, setting forth in reasonable detail the specific conduct of the Company
that constitutes Good Reason.




